DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on November 23rd, 2021 has been entered. Claims 1, 9 – 11, 18 and 20 have been amended and claims 2, 3 and 19 have been cancelled. Claims 1, 4 – 18 and 20 are currently pending.

Response to Arguments
35 U.S.C. §101
3.	Applicant's arguments, see Remarks pp. 8 -12, filed November 23rd, 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §101 have been fully
considered and they are  persuasive.
Applicant argues that the amendment to independent claims 1, 18 and 20 bring about an improvement in computer functionality reducing processing time and processing resources of a central controller by reducing read redundancies of rereading data records and reducing computational redundancies of calculating additional statistics from scratch. 
Examiner respectfully agrees. The 35 U.S.C. §101 rejection is withdrawn.
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 9 -12, filed November 23rd, 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are  persuasive.
	Applicant argues and differentiates the invention over the Taylor reference by stating the presently claimed invention provides faster data analysis by not reading the original tables in the first place. Instead, the present invention creates and then reads much smaller tables which store the unit simple statistics. Thus the amendment of the independent claims 1, 18 and 20 overcome the cited reference of record. 
	Examiner respectfully agrees. The 35 U.S.C. §103 is withdrawn.

Claim Rejections - 35 USC § 112
5.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “the data feed” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “Average or mean of the records” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “Minimum of the records” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “Maximum of the records” in line 12 - 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “Sum of the records squared” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the non-numerical field” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the computer database table file” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the database” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 20 correspond to claim 1 and are rejected accordingly.
Dependent claims 4 – 17 inherit such defect and are rejected accordingly.

ALLOWABLE SUBJECT MATTER
6.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Corresponding claims 18 and 20 share the same notice.


Examiner's Note
7.  	The examiner has included prior art references for the convenience of the
applicant. Applicant should consider the entire prior art as applicable to the limitations
of the claims. It is respectfully requested from the applicant, in preparing the response,
to consider fully the entire references as potentially teaching all or part of the claimed
invention, as well as the context of the passage as taught by the prior art.
	Jizhu Lu (United States Patent Number 9069726) teaches the calculation of standard deviation from streaming data. 


Conclusion

8. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory

action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

9. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

Examiner
Art Unit 2166
11/30/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166